DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-16 of US Application No. 16/369,365, filed on 03/29/2019, are currently pending and have been examined.
	
	
	Information Disclosure Statement
	The information Disclosure Statements filed on 08/04/2019, 08/29/2019, 07/23/2021, and 10/04/2021 have been considered. An initialed copy of form 1449 for each is enclosed herewith.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” and are therefore being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“…means for obtaining a first itinerary pertaining to said mobile device wherein said first itinerary includes said digital expression and identifies said travel path through a first waypoint of said map region…” in claim 17;

“…means for obtaining a playable content sequence wherein a first media work is scheduled for presentation before said mobile device reaches said first waypoint…” in claim 17;

“…means for obtaining a second media work that relates to said digital expression after said mobile device has begun traveling along said path…” in claim 17; 

“…means for automatically updating said playable content...” in claim 17; and 

“…means for causing a presentation of said second media work…”

	These claims will be interpreted in light of the specification, i.e., as general applications being performed on a generic computer device. (See ¶ [0024] and [0080])

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “…means for obtaining by transistor-based circuitry of a mobile device an association between a map region corresponding to a geographical location containing a first feature and a digital expression that identifies said first feature...” in claim 17.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 2, 5, 7, 10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall et al (US 2009/0005080 A1, “Forstall”) in view of Kwok et al. (US 2006/0224302 A1, “Kwok”).

	Regarding claim 1, Forstall discloses a location-aware mobile device and teaches: 

A media-presentation-conscious scheduling method comprising: (FIG. 6 is a flow diagram of a process 600 for providing location-based information 

obtaining by transistor-based circuitry of a mobile device an association between a map region corresponding to a geographical location containing a first physical feature and a digital expression that identifies said first physical feature (the location currently shown in the video display 502 is the Golden Gate Bridge, i.e., a first physical feature, which is marked with pushpin 503. The location is also marked on the map 506 with a corresponding pushpin 50, i.e., a digital expression. Some examples of locations that could be represented on a map by placemarks include businesses (e.g., restaurants, lodging), services (e.g., hospitals, police) and attractions (e.g., parks, picnic areas, monuments) - See at least ¶ [0062]) in response to said first physical feature having been named in a search performed via said mobile device; (the user can enter a location of interest in a search box 512 - See at least ¶ [0061])

obtaining by transistor-based circuitry of said mobile device a first itinerary pertaining to said mobile device wherein said first itinerary includes said digital expression and identifies a travel path through a first waypoint of said map region (a mobile device connected to a and wherein said mobile device is aboard a vehicle to which said first itinerary also pertains; (In some implementations, a mobile device in association with a location aware system (e.g., GPS, accelerometer, inertial measurement unit) can play data or content associated with a path or road as a tour is traveled by a person or vehicle - See at least ¶ [0074])

obtaining a playable content sequence wherein a first media work is scheduled for presentation before said mobile device reaches said first waypoint; (if a user is heading North, the mobile device 100 may present the user with material for destinations that the user is about to reach, i.e., before the mobile device reaches the point. Thus, in addition to receiving content based on current location, the service can determine (e.g., predict) the user's future locations based on sensor data, route traveled, landmarks, etc., and provide location-based services and/or content based on those future locations - See at least ¶ [0076])

obtaining a newfound media work that relates to said digital expression while said mobile device is traveling along said path; (In some implementations, a tour's content may change, i.e., new found media, 

	Forstall teaches changing the tour’s content based on the direction and speed of the mobile device. However, Forstall does not explicitly teach  automatically updating said playable content sequence as a conditional response to obtaining said newfound media work by inserting said newfound media work before and thereby displacing said first media work and so that said playable content sequence programs a complete presentation of said newfound media work to occur before said mobile device reaches said first waypoint, wherein said newfound media work is preferred over said first media work partly based on a mode of transporting said mobile device and partly based on said digital expression that identifies said first feature. However, Kwok discloses a navigation system and teaches: 

automatically updating said playable content sequence (the controller 8 performs guiding announcements with a speaker 10 for searching of a route and guiding of the route. The controller 8 thus performs the functions of searching for a route and detecting traffic hazards as discussed in more detail hereinafter. Together, the controller 8, display unit 9 and speaker 10 perform the functions of guiding the vehicle along one or more routes - See at ¶ [0018]) as a conditional response to obtaining said newfound media work (In step S4, road traffic information is received with beacon receiver 5 and FM multiplex receiver 6. Then, in step S5, the received road traffic information is analyzed. Generation of traffic hazards, such as a traffic restriction or traffic jam, on the optimum route to by inserting said newfound media work before and thereby displacing said first media work (On the other hand, when a traffic hazard that requires a detour from the optimum route has arisen, the process goes to step S6, and computation of the shortest time is performed using the Dykstra method. Searching is performed for a detour route to the destination with the detour occurring at the site where the traffic hazard requiring a detour has arisen - See at least ¶ [0022]; in step S7 after selection of the detour route, the detour route guiding site is computed. In this embodiment, as shown in FIG. 5, detour guiding, i.e., newfound media, is performed at site A at distance La from branching site B (optimum branching site B1 or last branching site B2) of the selected detour route - See at least ¶ [0030] When the vehicle receives a traffic hazard that does require a detour the audio guidance is modified, i.e., to a second media work, to include the detour.) and so that said playable content sequence programs a complete presentation of said newfound media work to occur before said mobile device reaches said first waypoint, (detour guiding, i.e., the newfound media, is performed at site A at distance La from branching site B, i.e.,  wherein said newfound media work is preferred over said first media work partly based on a mode of transporting said mobile device and partly based on said digital expression that identifies said first feature; (Distance La from branching site B to guiding site A is computed from detour preparation time Ta and current vehicle speed V using formula (2). The optimum value is set for detour preparation time Ta, which includes the time for understanding the detour route guide, the time for judgment on whether the vehicle is to enter the detour route, the time of operation manipulation needed for changing lanes, etc. One may also change detour preparation time Ta corresponding to the traffic jam or other traffic state, the road type and other factors of the operating environment, i.e., a digital expression that identifies said first feature. On the other hand, in vehicle speed V the current vehicle speed, the newest average vehicle speed in a prescribed distance interval, the speed limit up to branching site B, etc., are set, i.e., based on the mode transporting the mobile device - See at least ¶ [0030]-[0031])

and wherein said first waypoint comprises a turnoff of a first detour by which said mobile device is tentatively routed to reach said first physical feature; (detour guiding is performed at site A at distance La from branching site B, i.e., a turnoff, (optimum branching site B1 or last branching site B2) of the selected detour route (optimum detour route R1 or last detour route R2) - See at least ¶ [0030])

presenting said newfound media work before said turnoff of said first detour toward said first physical feature; and (detour guiding is performed at site A, i.e., before said turnoff, at distance La from branching site B, i.e., a turnoff, (optimum branching site B1 or last branching site B2) of the selected detour route (optimum detour route R1 or last detour route R2) - See at least ¶ [0030])

automatically updating said travel path (detour guiding is performed at site A, i.e., automatically updating, at distance La from branching site B, i.e., a turnoff, (optimum branching site B1 or last branching site B2) of the selected detour route (optimum detour route R1 or last detour route R2) - See at least ¶ [0030]) so as to include a second waypoint within said geographical location containing said first physical feature as a conditional response to an indication of said mobile device following said first detour. (As shown in Fig. 5 the traffic hazard, i.e., the first physical feature, location is shown with the proposed detours R1 or R2 - See at least Fig. 5)

	In summary, Forstall discloses a location-aware mobile device and teaches providing a tour guide for a user of a mobile device. The tour guide offering video, audio, text, or slide show modes to distribute information about the location of the vehicle as it travels along a path. Forstall further teaches that the content provided to the user may be preset/default content that is downloaded, but also dynamic changing the content as the vehicle changes its travel. Forstall does not explicitly teach automatically updating 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the location-aware mobile device of Forstall to provide for the navigation system, as taught in Kwok, to enhance the probability of being able to enter the optimal detour route. (At Kwok ¶ [0044])	

Regarding claim 2, Forstall further teaches: 

presenting via one or more speakers of said mobile device (In some implementations, the mobile device 100 can include one or more input/output (I/O) devices and/or sensor devices. For example, a speaker 160 and a microphone 162 can be included to facilitate voice-enabled functionalities, such as phone and Voice mail functions. In some implementations, a loud speaker 164 can be included to facilitate hands-free Voice functionalities, such as speaker phone functions - See at least ¶ [0025]) at least an auditory component (Other city guide modes can also be selected by the user. For example, an audio mode can be selected to provide an audio tour of San Francisco, a slide mode can be selected to provide a slide show of San Francisco and a text mode can be selected to provide an electronic guide book of San Fran cisco. In some implementations, one or more modes can be combined to provide a multimedia presentation - See at least ¶ [0064]) of said newfound media work according to an onboard presentation queue of said mobile device. (In some implementations, a tour's content may change, i.e., new found media, depending on the direction and speed of the mobile device 100 - See at least ¶ [0076])

	Regarding claim 5, Forstall further teaches:

obtaining a modified itinerary pertaining to said mobile device having undergone a navigational route change by modifying said first itinerary as a conditional response to an explicit indication from a user of said mobile device in regard to said navigational route change. (The mobile device 100 is running a City Guide client, and the mobile device 100 is located in San Francisco. The City Guide client presents various information related to San Francisco on the touch-sensitive display 102. In this example, the user selected a “Use Device Coordinates’ option 510. Selecting this option engages a positioning System (e.g., a GPS receiver) that automatically determines the geographic location of the mobile device 100. In other implementations, the user can enter a location of interest in a search box 512, i.e., when the user inputs a new request (route change) into the search box it will change the itinerary - See at least ¶ [0061] )

	Regarding claim 7, Forstall does not explicitly teach, but Kwok further teaches:

automatically updating said travel path again so as to exclude said second waypoint as a conditional response to an indication of said mobile device resuming said travel path past said first waypoint in lieu of following said first detour; and (In step S9, the optimum route is searched again. That is, based on the newest road traffic information received by beacon receiver 5 and/or FM multiplex receiver 5, the route with the shortest time from the current site to the destination is searched. In step S10, as a result of re-search of the route, it is judged whether the traffic hazard on optimum route R0 has been eliminated, and initial optimum route R0 is searched again. When initial optimum route R0 is re-searched, detour guiding is stopped, i.e., excluding 

updating said playable content sequence to remove at least one reference to said first physical feature wherein said at least one reference relates to said digital expression that identifies said first physical feature. (When initial optimum route R0 is re-searched, detour, i.e., a first physical feature, guiding is stopped, i.e., audio guidance, and route guiding along initial optimum route R0 is continued - See at least ¶ [0032]-[0033])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the location-aware mobile device of Forstall to provide for the navigation system, as taught in Kwok, to enhance the probability of being able to enter the optimal detour route. (At Kwok ¶ [0044])	

	Regarding claim 10, Forstall discloses a location-aware mobile device and teaches: 

A media-presentation-conscious scheduling method comprising: (FIG. 6 is a flow diagram of a process 600 for providing location-based information (e.g., presets, defaults), i.e., scheduling, to location-based clients - See at least ¶ [0068] The information is received by the mobile device (608), and provided to 

obtaining by transistor-based circuitry of a mobile device an association between a map region corresponding to a geographical location containing a first feature and a digital expression that identifies said first feature; (the location currently shown in the video display 502 is the Golden Gate Bridge, i.e., a first physical feature, which is marked with pushpin 503. The location is also marked on the map 506 with a corresponding pushpin 50, i.e., a digital expression. Some examples of locations that could be represented on a map by placemarks include businesses (e.g., restaurants, lodging), services (e.g., hospitals, police) and attractions (e.g., parks, picnic areas, monuments) - See at least ¶ [0062])

obtaining a first itinerary pertaining to said mobile device wherein said first itinerary includes said digital expression and identifies said travel path through a first waypoint of said map region; (a mobile device connected to a communications network may download a “tour which is an association of data and locations. For example, a set of video, music, spoken or text content associated with various points on a path, i.e., waypoints, such as a road or trail for education, tourism, recreation, etc. - See at least ¶ [0073])

obtaining a playable content sequence wherein a first media work is scheduled for presentation before said mobile device reaches said first waypoint; (if a user is heading North, the mobile device 100 may present the user with material for destinations that the user is about to reach, i.e., before the mobile device reaches the point. Thus, in addition to receiving content based on current location, the service can determine (e.g., predict) the user's future locations based on sensor data, route traveled, landmarks, etc., and provide location-based services and/or content based on those future locations - See at least ¶ [0076])

obtaining a second media work that relates to said digital expression after said mobile device has begun traveling along said path; (In some implementations, a tour's content may change, i.e., a second media work, depending on the direction and speed of the mobile device 100 - See at least ¶ [0076])

	Forstall teaches changing the tour’s content based on the direction and speed of the mobile device. However, Forstall does not explicitly teach  automatically updating said playable content sequence as a conditional response to obtaining said newfound media work by inserting said newfound media work before and thereby displacing said first media work and so that said playable content sequence programs a complete presentation of said newfound media work to occur before said mobile device reaches said first waypoint, wherein said newfound media work is preferred over said first media work partly based on a mode of transporting said mobile device and partly based on said 

automatically updating said playable content sequence (the controller 8 performs guiding announcements with a speaker 10 for searching of a route and guiding of the route. The controller 8 thus performs the functions of searching for a route and detecting traffic hazards as discussed in more detail hereinafter. Together, the controller 8, display unit 9 and speaker 10 perform the functions of guiding the vehicle along one or more routes - See at ¶ [0018]) as a conditional response to obtaining said second media work (In step S4, road traffic information is received with beacon receiver 5 and FM multiplex receiver 6. Then, in step S5, the received road traffic information is analyzed. Generation of traffic hazards, such as a traffic restriction or traffic jam, on the optimum route to the destination, that is, generation of a traffic hazard that requires a detour from the initial optimum route, is checked. When no traffic hazard that requires a detour from the initial optimum route has arisen, the process returns to step S4. Then, while guiding of the route is continued along the optimum route to the destination, traffic information is received, and generation of a traffic hazard that requires a detour is checked - See at least ¶ [0021] As the vehicle travels the route audio guidance, i.e., a first media work, is provide to the driver. When no traffic incident occurs this initial audio guidance continues unmodified) by displacing said first media work (On the other hand, when a traffic hazard that requires a detour from the optimum route has arisen, the process goes to step S6, and  and so that said playable content sequence programs a complete presentation of said second media work to occur before said mobile device reaches said first waypoint, (detour guiding, i.e., the newfound media, is performed at site A at distance La from branching site B, i.e., prior to a first waypoint, (optimum branching site B1 or last branching site B2) of the selected detour route (optimum detour route R1 or last detour route R2) - See at least ¶ [0030]) wherein said second media work is preferred over said first media work partly based on a mode of transporting said mobile device and partly based on said digital expression that identifies said first feature; and (Distance La from branching site B to guiding site A is computed from detour preparation time Ta and current vehicle speed V using formula (2). The optimum value is set for detour preparation time Ta, which includes the time for understanding the detour route guide, the time for judgment on whether the vehicle is to enter the detour route, the time of operation manipulation needed for changing lanes, etc. 

causing a presentation of said second media work before said mobile device reaches said first waypoint. (detour guiding is performed at site A at distance La from branching site B (optimum branching site B1 or last branching site B2) of the selected detour route (optimum detour route R1 or last detour route R2) - See at least ¶ [0030])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the location-aware mobile device of Forstall to provide for the navigation system, as taught in Kwok, to enhance the probability of being able to enter the optimal detour route. (At Kwok ¶ [0044])	

	Regarding claim 15, Forstall does not explicitly teach, but Kwok further teaches:

thereafter updating said travel path so as to include a second waypoint within said geographical location containing said first feature so as to signal that a navigational route change will thereafter include said second waypoint. (As shown in Fig. 3 the traffic hazard, i.e., the first physical feature, location is shown with the proposed detours R1 or R2. Further, branching points B1 and B2, i.e., a second waypoint, are included to change the route - See at least Fig. 3)

	Regarding claim 16, Forstall does not explicitly teach, but Kwok further teaches:

wherein said first waypoint comprises a turnoff of a first detour by which said mobile device may reach said first feature (detour guiding is performed at site A at distance La from branching site B, i.e., a turnoff, (optimum branching site B1 or last branching site B2) of the selected detour route (optimum detour route R1 or last detour route R2) - See at least ¶ [0030]) and wherein causing said presentation of said second media work before said mobile device reaches said first waypoint comprises causing said presentation of said second media work before said mobile device reaches said turnoff of said first detour toward said first feature said method further comprising: (detour guiding is performed at site A, i.e., before said turnoff, at distance La from branching site B, i.e., a turnoff, (optimum branching site B1 or last branching site B2) of the selected detour route (optimum detour route R1 or last detour route R2) - See at least ¶ [0030])

automatically updating said travel path (detour guiding is performed at site A, i.e., automatically updating, at distance La from branching site B, i.e., a turnoff, (optimum branching site B1 or last branching site B2) of the selected detour route (optimum detour route R1 or last detour route R2) - See at least ¶ [0030]) so as to include a second waypoint within said geographical location containing said first feature as a conditional response to an indication of said mobile device following said first detour. (As shown in Fig. 5 the traffic hazard, i.e., the first physical feature, location is shown with the proposed detours R1 or R2 - See at least Fig. 5)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the location-aware mobile device of Forstall to provide for the navigation system, as taught in Kwok, to enhance the probability of being able to enter the optimal detour route. (At Kwok ¶ [0044])	

	Regarding claim 17, Forstall discloses a location-aware mobile device and teaches:

A media-presentation-conscious scheduling system comprising: (FIG. 6 is a flow diagram of a process 600 for providing location-based information (e.g., presets, defaults), i.e., scheduling, to location-based clients - See at least ¶ [0068] The information is received by the mobile device (608), and provided to 

means for obtaining by transistor-based circuitry of a mobile device an association between a map region corresponding to a geographical location containing a first feature and a digital expression that identifies said first feature; (the location currently shown in the video display 502 is the Golden Gate Bridge, i.e., a first physical feature, which is marked with pushpin 503. The location is also marked on the map 506 with a corresponding pushpin 50, i.e., a digital expression. Some examples of locations that could be represented on a map by placemarks include businesses (e.g., restaurants, lodging), services (e.g., hospitals, police) and attractions (e.g., parks, picnic areas, monuments) - See at least ¶ [0062])

means for obtaining a first itinerary pertaining to said mobile device wherein said first itinerary includes said digital expression and identifies said travel path through a first waypoint of said map region; (a mobile device connected to a communications network may download a “tour which is an association of data and locations. For example, a set of video, music, spoken or text content associated with various points on a path, i.e., waypoints, such as a road or trail for education, tourism, recreation, etc. - See at least ¶ [0073])

means for obtaining a playable content sequence wherein a first media work is scheduled for presentation before said mobile device reaches said first waypoint; (a mobile device connected to a communications network may download a “tour which is an association of data and locations. For example, a set of video, music, spoken or text content associated with various points on a path, i.e., waypoints, such as a road or trail for education, tourism, recreation, etc. - See at least ¶ [0073])

means for obtaining a second media work that relates to said digital expression after said mobile device has begun traveling along said path; (In some implementations, a tour's content may change, i.e., obtaining a second media work, depending on the direction and speed of the mobile device 100 - See at least ¶ [0076])

	Forstall teaches changing the tour’s content based on the direction and speed of the mobile device. However, Forstall does not explicitly teach  automatically updating said playable content sequence as a conditional response to obtaining said newfound media work by inserting said newfound media work before and thereby displacing said first media work and so that said playable content sequence programs a complete presentation of said newfound media work to occur before said mobile device reaches said first waypoint, wherein said newfound media work is preferred over said first media work partly based on a mode of transporting said mobile device and partly based on said digital expression that identifies said first feature. However, Kwok discloses a navigation system and teaches: 

means for automatically updating said playable content sequence (the controller 8 performs guiding announcements with a speaker 10 for searching of a route and guiding of the route. The controller 8 thus performs the functions of searching for a route and detecting traffic hazards as discussed in more detail hereinafter. Together, the controller 8, display unit 9 and speaker 10 perform the functions of guiding the vehicle along one or more routes - See at ¶ [0018]) as a conditional response to obtaining said second media work (In step S4, road traffic information is received with beacon receiver 5 and FM multiplex receiver 6. Then, in step S5, the received road traffic information is analyzed. Generation of traffic hazards, such as a traffic restriction or traffic jam, on the optimum route to the destination, that is, generation of a traffic hazard that requires a detour from the initial optimum route, is checked. When no traffic hazard that requires a detour from the initial optimum route has arisen, the process returns to step S4. Then, while guiding of the route is continued along the optimum route to the destination, traffic information is received, and generation of a traffic hazard that requires a detour is checked - See at least ¶ [0021] As the vehicle travels the route audio guidance, i.e., a first media work, is provide to the driver. When no traffic incident occurs this initial audio guidance continues unmodified) by displacing said first media work (On the other hand, when a traffic hazard that requires a detour from the optimum route has arisen, the process goes to step S6, and computation of the shortest time is performed using the Dykstra method. Searching is performed for a detour route to the destination with the detour occurring at the site where the traffic hazard requiring a detour  and so that said playable content sequence programs a complete presentation of said second media work to occur before said mobile device reaches said first waypoint, (detour guiding, i.e., the newfound media, is performed at site A at distance La from branching site B, i.e., prior to a first waypoint, (optimum branching site B1 or last branching site B2) of the selected detour route (optimum detour route R1 or last detour route R2) - See at least ¶ [0030]) wherein said second media work is preferred over said first media work partly based on a mode of transporting said mobile device and partly based on said digital expression that identifies said first feature; and (Distance La from branching site B to guiding site A is computed from detour preparation time Ta and current vehicle speed V using formula (2). The optimum value is set for detour preparation time Ta, which includes the time for understanding the detour route guide, the time for judgment on whether the vehicle is to enter the detour route, the time of operation manipulation needed for changing lanes, etc. One may also change detour preparation time Ta corresponding to the traffic jam or other traffic state, the road type and other factors of the operating environment, i.e., a digital expression that identifies said first feature. On the 

means for causing a presentation of said second media work before said mobile device reaches said first waypoint. (detour guiding is performed at site A, i.e., before said turnoff, at distance La from branching site B, i.e., a turnoff, (optimum branching site B1 or last branching site B2) of the selected detour route (optimum detour route R1 or last detour route R2) - See at least ¶ [0030])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the location-aware mobile device of Forstall to provide for the navigation system, as taught in Kwok, to enhance the probability of being able to enter the optimal detour route. (At Kwok ¶ [0044])	

	Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall in view of Kwok, as applied to claims 1 and 10, and in further view of Rao et al. (US 2014/0200038A1, “Rao”).

	Regarding claim 3, the combination of Forstall and Kwok does not explicitly teach sequencing supplemental content into an onboard presentation queue with said 

sequencing supplemental content into an onboard presentation queue with said newfound media work as an automatic and conditional response to a predicted download capacity shortage at least partly based on a navigational route change. (According to an embodiment of the invention, a mobile device can determine, based on both (a) geographical network communication signal quality information and (b) speed and heading information, that the mobile device might possibly enter a low-quality signal Zone within a specified period of time in the future. In response to this determination, the mobile device can invoke a particular operating system feature. The invocation of the particular operating system feature can cause the operating system of the mobile device to instruct applications currently executing on the mobile device to begin pre-caching the data that those applications will require, or, more of the data that those applications are currently receiving via wireless communication networks. For example, in response to determining that the mobile device will enter a network communication signal “dead Zone' within a specified threshold amount of time, the mobile device's operating system can instruct a music streaming-and-playing application, such as Pandora, to begin to utilize an increased portion of the mobile device's network communication bandwidth to download and buffer data packets that contain information representing the music - See at least ¶ [0033] and ¶ [0034]; In an embodiment of 

	In summary, the combination of Forstall and Kwok discloses a navigation device to provide tour information and guidance along a path. The combination does not explicitly disclose sequencing supplemental content into an onboard presentation queue with said newfound media work as an automatic and conditional response to a predicted download capacity shortage at least partly based on a navigational route change. However, Rao discloses location assisted service capability monitoring and teaches pre-caching data based on the movement of the vehicle and the prediction of a low capacity download area. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the location-aware mobile device of Forstall and Kwok to provide for the location assisted service capability monitoring, as taught in Rao, to reduce frustrations caused by a mobile device user, involved in an important conversation or using an important network-based service, unexpectedly having his important activity interrupted for some period of time. (At Rao ¶ [0003])	

	Regarding claim 8, the combination of Forstall and Kwok does not explicitly teach, but Rao further teaches:

automatically obtaining a modified itinerary signaling a prediction that said mobile device will encounter a download capacity shortage conditionally as a result of said navigational route change; and (According to an embodiment of the invention, a mobile device can determine, based on both (a) geographical network communication signal quality information and (b) speed and heading information, that the mobile device might possibly enter a low-quality signal Zone within a specified period of time in the future. In response to this determination, the mobile device can invoke a particular operating system feature - See at least ¶ [0033]-[0035])

mitigating said download capacity shortage as an automatic and conditional response thereof. (The invocation of the particular operating system feature can cause the operating system of the mobile device to instruct applications currently executing on the mobile device to begin pre-caching the data that those applications will require, or, more of the data that those applications are currently receiving via wireless communication networks. For example, in response to determining that the mobile device will enter a network communication signal “dead Zone' within a specified threshold amount of time, the mobile device's operating system can instruct a music streaming-and-playing application, such as Pandora, to begin to utilize an increased portion of the 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the location-aware mobile device of Forstall and Kwok to provide for the location assisted service capability monitoring, as taught in Rao, to reduce frustrations caused by a mobile device user, involved in an important conversation or using an important network-based service, unexpectedly having his important activity interrupted for some period of time. (At Rao ¶ [0003])

	Regarding claim 13, the combination of Forstall and Kwok does not explicitly teach, but Rao further teaches: 

obtaining a modified itinerary signaling a prediction that said mobile device will encounter a first connectivity impairment interval conditionally as a result of a navigational route change; and (According to an embodiment of the invention, a mobile device can determine, based on both (a) geographical network communication signal quality information and (b) speed and heading information, that the mobile device might possibly enter a low-quality signal Zone within a specified period of time in the future. In response to this determination, the mobile device can invoke a particular operating system feature - See at least ¶ [0033]-[0035])

automatically mitigating said first connectivity impairment interval by conditionally including supplemental content sequenced into an onboard presentation queue in response to a download capacity shortage resulting from said prediction that said mobile device will encounter said first connectivity impairment interval (The invocation of the particular operating system feature can cause the operating system of the mobile device to instruct applications currently executing on the mobile device to begin pre-caching the data that those applications will require, or, more of the data that those applications are currently receiving via wireless communication networks. For example, in response to determining that the mobile device will enter a network communication signal “dead Zone' within a specified threshold amount of time, the mobile device's operating system can instruct a music streaming-and-playing application, such as Pandora, to begin to utilize an increased portion of the mobile device's network communication bandwidth to download and buffer data packets that contain information representing the music - See at least ¶ [0033]-[0035])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the location-aware mobile device of Forstall and Kwok to provide for the location assisted service capability monitoring, as taught in Rao, to reduce frustrations caused by a mobile device user, involved in an important conversation or using an important network-based 

	Claims 4 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Forstall in view of Kwok, as applied to claims 1 and 10, in view of Rao and in further view of Bhatia et al. (US 9.247,523 B1, “Bhatia”).

	Regarding claim 4, the combination of Forstall and Kwok does not teach, but Rao further teaches: 

sequencing supplemental content into an onboard presentation queue with said newfound media work as an automatic and conditional response to a predicted download capacity shortage at least partly based on a navigational route change; (According to an embodiment of the invention, a mobile device can determine, based on both (a) geographical network communication signal quality information and (b) speed and heading information, that the mobile device might possibly enter a low-quality signal Zone within a specified period of time in the future. In response to this determination, the mobile device can invoke a particular operating system feature. The invocation of the particular operating system feature can cause the operating system of the mobile device to instruct applications currently executing on the mobile device to begin pre-caching the data that those applications will require, or, more of the data that those applications are currently receiving via wireless communication networks. For example, in response to determining that 

obtaining an indication partly based on queue capacity and partly based on download capacity that a download capacity shortage currently exists within mobile device; and (In an embodiment of the invention, the amount of increase in the quantity of data that an application buffers in response to detecting imminent entry into a region of poor network communication service quality can be based on a quantity of time that the mobile device on which the application executes is predicted to remain within that region. This predicted amount of time can be based on the size of the region, the speed and direction of the mobile device, and/or a known route that the mobile device is predicted to follow through that region. In an embodiment of the 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the location-aware mobile device of Forstall and Kwok to provide for the location assisted service capability monitoring, as taught in Rao, to reduce frustrations caused by a mobile device user, involved in an important conversation or using an important network-based service, unexpectedly having his important activity interrupted for some period of time. (At Rao ¶ [0003])	

	 The combination of Forstall, Kwok, and Rao does not explicitly teach downloading low definition playable data in lieu of corresponding high definition playable data until said download capacity shortage is abated. However, Bhatia discloses system, method, and device for initiating actions for mobile devices prior to a mobile user entering problem zones and teaches:

downloading low definition playable data in lieu of corresponding high definition playable data until said download capacity shortage is abated. (The problem Zone module 135 identifies a position (or proposed route) of a user (230). The position and route of the user is compared to the identified 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the location-aware mobile device of Forstall, Kwok, and Rao to provide for the system, method, and device for initiating actions for mobile devices prior to a mobile user entering problem zones, as taught in Bhatia, to prompt actions for mobile devices prior to encountering problem zones. (At Bhatia Col. 2, Ln 8-10)

	Regarding claim 14, the combination of Forstall and Kwok does not teach, but Rao further teaches: 

obtaining a modified itinerary signaling a prediction that said mobile device will encounter a first connectivity impairment interval conditionally as a result of a navigational route change; and (In an embodiment of the invention, the amount of increase in the quantity of data that an application buffers in response to detecting imminent entry into a region of 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the location-aware mobile device of Forstall and Kwok to provide for the location assisted service capability monitoring, as taught in Rao, to reduce frustrations caused by a mobile device user, involved in an important conversation or using an important network-based service, unexpectedly having his important activity interrupted for some period of time. (At Rao ¶ [0003])	

	 The combination of Forstall, Kwok, and Rao does not explicitly teach downloading low definition playable data in lieu of corresponding high definition playable data until said download capacity shortage is abated. However, Bhatia discloses system, method, and device for initiating actions for mobile devices prior to a mobile user entering problem zones and teaches:

automatically mitigating said first connectivity impairment interval as a conditional response to a predicted download capacity shortage. (The problem Zone module 135 identifies a position (or proposed route) of a user (230). The position and route of the user is compared to the identified Zones of unfavorable network conditions (240) to determine that the user is approaching a problem Zone. Automated actions 170 are initiated to compensate for unfavorable network conditions prior to entering the problem Zone (250). The action taken 170 may include pre-fetching specific amounts of additional media, map, or other sorts of databased on expected period of time in a problem Zone. Other actions may include audible or visual warnings to the user, reducing the data rate to a lower bit, auto-saving of cloud-based documents that are being edited, etc. - See at least Col. 6, Ln. 22-45)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the location-aware mobile device of Forstall, Kwok, and Rao to provide for the system, method, and device for initiating actions for mobile devices prior to a mobile user entering problem zones, as taught in Bhatia, to prompt actions for mobile devices prior to encountering problem zones. (At Bhatia Col. 2, Ln 8-10)

	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall in view of Kwok, as applied to claim 1, and in further view of Xiang et al. (US 2013/0159552 A1, “Xiang”). 

	Regarding claim 6, the combination of Forstall and Kwok does not explicitly teach obtaining a modified itinerary pertaining to said mobile device having undergone a navigational route change by modifying said first itinerary as a conditional response to an implicit indication from a user of said mobile device in regard to said navigational route change wherein said implicit indication comprises a creation of or modification of a calendar event via an app resident in said mobile device. However, Xiang discloses handling impaired wireless connection in a communication system and teaches:

obtaining a modified itinerary pertaining to said mobile device having undergone a navigational route change by modifying said first itinerary as a conditional response to an implicit indication from a user of said mobile device in regard to said navigational route change wherein said implicit indication comprises a creation of or modification of a calendar event via an app resident in said mobile device. (the system queries stored user calendar and GPS data to confirm the travel path from one location to another at a particular time and date - See at least ¶ [0070], ¶ [0076], and Fig.8 and 9)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the location-aware mobile device of Forstall and Kwok to provide for the handling impaired wireless connection in a communication systems, as taught in Xiang, to periodically measure the 

	Regarding claim 12, the combination of Forstall and Kwok does not explicitly teach, but Xiang further teaches:

obtaining said association between said map region corresponding to said geographical location containing said feature and said digital expression that identifies said feature in response to said feature having been named in a calendar event recorded in said mobile device. (The system queries a stored user calendar and GPS data to confirm the travel path from City 1 to City 2. The user calendar may include an entry indicating that the user is traveling to City 2, i.e., a feature, at a particular time and date. The location and velocity of the car's travel can be determined from the GPS data.)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the location-aware mobile device of Forstall and Kwok to provide for the handling impaired wireless connection in a communication systems, as taught in Xiang, to periodically measure the strength of FM1’s broadcast signal to predict when the broadcast will become unacceptably impaired from the user’s perspective. (At Xiang ¶ [0071])

9 is rejected under 35 U.S.C. 103 as being unpatentable over Forstall in view of Kwok, as applied to claim 1, in view of Vlad (“Google Maps for Android update will let you add detours to your route”, “Vlad”).

	Regarding claim 9, The combination of Forstall and Kwok does not explicitly teach wherein one or more output modules present supplemental content comprising navigation guidance after automatically updating said travel path as a conditional response to detecting that said mobile device followed a first detour toward another waypoint within a geographical location containing a second feature previously suggested in said supplemental content. However, Vlad discloses Google Maps will let you add detours to your route and teaches:

wherein one or more output modules present supplemental content comprising navigation guidance after automatically updating said travel path as a conditional response to detecting that said mobile device followed a first detour toward another waypoint (Once you've chosen a detour, you'll first be routed to it, and then to your initially set destination - See at least ¶3 e.g., the navigational directions to Exxon gas station, i.e., a first detour to another way point, is presented at the bottom of the screen - See Image phone 3) within a geographical location containing a second feature previously suggested in said supplemental content. (the geographical location suggests multiple features, i.e., at least a second feature, for the user to select - See at least Image phones 1 and 2)



	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the location-aware mobile device of Forstall and Kwok to provide for the handling impaired wireless connection in a communication systems, as taught in Xiang, to periodically measure the strength of FM1’s broadcast signal to predict when the broadcast will become unacceptably impaired from the user’s perspective. (At Xiang ¶ [0071])

Allowable Subject Matter
	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:  
	
	Regarding claims 1, 10, and 17, the closest prior art of record, Forstall, discloses determining the way content is displayed based on the speed travelled, e.g., speedy (vehicle) vs strolling (on foot). 

	However, Forstall, in combination with other prior art of record, fails to teach “determining that said second media work is preferred over said first media work partly based on said mode of transporting said mobile device and partly based on said digital expression being in a media work category that passengers of said vehicle category terminate with a lower-than-nominal frequency, wherein said lower-than-nominal frequency is measured as lower than a predetermined threshold frequency pertaining specifically to said vehicle category.” (emphasis added) in combination with the remaining elements and features of the claimed invention. It is for these reasons that claim 1 defines over the prior art of record and is indicated as allowable subject matter. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662